Citation Nr: 0900559	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  06-33 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a left upper extremity 
disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from May 2001 to May 2005.  He served in Iraq and was 
awarded the Combat Action Ribbon.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a June 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon which denied the veteran's service 
connection claim.

The veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge at the Portland 
RO on September 23, 2008.  A transcript of the hearing has 
been associated with the veteran's VA claims folder.

At the August 2008 hearing, the veteran submitted additional 
evidence directly to the Board, accompanied by a waiver of 
initial consideration of this evidence by the agency of 
original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2008).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  

Issues not on appeal

In the June 2005 rating decision, the RO granted service 
connection for a right ankle disability, a lower lip scar and 
bilateral dyshidrotic eczema of the hands. 
The veteran did not disagree.

In a December 2007 rating decision, the RO proposed a 
decrease in the disability rating assigned for the service-
connected bilateral hand dyshidrotic eczema, which was then 
evaluated ten percent disabling.  After evaluating 
additionally-submitted evidence, however, the RO continued 
the veteran's ten percent disability rating in a July 2008 
rating decision.  To the Board's knowledge, the veteran has 
not expressed dissatisfaction with that decision.  


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
case must be remanded for further procedural and evidentiary 
development.  

Reasons for remand

VCAA Notice

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 
(4) degree of disability; and (5) effective date.  Because a 
service connection claim is comprised of five elements, the 
Court further held that the notice requirements of section 
5103(a) apply generally to all five elements of that claim.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

The September 2006 Statement of the Case (SOC) included 
Dingess notice as to disability rating and effective date.  
However, a comprehensive VCAA letter, as opposed to a 
patchwork of post-decisional documents, is required to meet 
VA's notification requirements.  See Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007).  

Because the veteran has received improper notice as to 
disability rating and effective date, it would be prejudicial 
to proceed to a decision on the merits at this time.  If, as 
here, there is a procedural defect with respect to the notice 
required under the VCAA, this may not be cured by the Board.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board therefore 
must remand the case because the record does not show that 
the veteran was provided adequate notice under the VCAA and 
the Board is without authority to do so.

Accordingly, the issue must be remanded for proper notice in 
a VCAA letter which includes an explanation as to the type of 
evidence that is needed to establish both a disability rating 
and an effective date.

VA medical opinion

The veteran has received multiple diagnoses for his claimed 
left upper extremity disability.  

The veteran reported pain in his left arm during his February 
2005 separation examination.  In April 2005, the veteran 
received an in-service examination that indicated no 
diagnosis of a left arm condition.  The examiner stated that 
"[n]o pathology was found on this examination."  See the 
April 6, 2005 examiner's report, page 6.

In November 2005, a VA outpatient treatment record indicated 
a mild anterior wedging of the veteran's T7 vertebra, which 
the veteran contends could impact his left shoulder and arm.  
See the November 7, 2005 VA outpatient treatment report; see 
also the August 2008 hearing transcript, page 16.
  
In November 2007, a VA examiner indicated that the veteran 
had a "[m]yofascial trigger point, left scapular region."  
See the November 9, 2008 VA examiner's report, page 4.  The 
VA examiner indicated that the veteran's "current condition 
is as likely as not the same one for which he was evaluated 
during military service." 

A July 2008 VA orthopedic report indicated "[c]hronic MF 
tears and bands left suspensory muscles of medial left 
scapula."  

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions].  
These questions concern the veteran's current diagnosis, if 
any,  of his claimed left upper extremity disability, and 
whether a relationship, if any, exists between the veteran's 
claimed left upper extremity disability and his period of 
active service from May 2001 to May 2005, including the 
veteran's complaints of left shoulder pain in service.  These 
questions must be addressed by an appropriately qualified 
physician.  See Charles v. Principi, 16 Vet. App. 370 (2002); 
see also 38 C.F.R. § 3.159(c)(4) (2008) [a medical 
examination or opinion is necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim].

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should furnish a corrective VCAA 
notice to the veteran which conforms to 
the Court's holding in Dingess.  A copy of 
the letter should be forwarded to the 
veteran's representative.

2.  VBA should arrange for a physical 
examination of the veteran.  The examiner 
should render a diagnosis of the claimed 
left upper extremity disability, or rule 
out such disorder.  If there is no left 
shoulder disability as such but rather 
there are symptoms associated with a 
diagnosed spinal disability, as was 
suggested in the November 2005 report, 
this should be made clear.  The examiner 
should also provide an opinion as to 
whether it is as likely as not that any 
currently diagnosed left upper extremity 
disability is related to the veteran's 
military service, with specific 
consideration of complaints of arm pain in 
February 2005.  If the reviewing physician 
determines that diagnostic testing of the 
veteran is necessary, such should be 
scheduled.  A report should be prepared 
and associated with the veteran's VA 
claims folder.

3.  After undertaking any additional 
development which it deems to be 
necessary, VBA should then readjudicate 
the veteran's claim of entitlement to 
service connection for a left upper 
extremity disability.  If the benefit 
sought on appeal remains denied, the 
veteran should be provided a supplemental 
statement of the case and given an 
appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further consideration, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



